IN TI-IE UNITED STATES DISTRICT COURT
FOR TI-IE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION
Kijai Khamisi, et al.,
Plaintiff(s),

Case Number: l:18cv87
vs.

Judge Susan J. Dlott
Joseph Deters, et al.,
Def`endant(s).
ORDER

The Court has reviewed the Report and Recommendation of United States Magistrate
Judge Karen L. Litkovitz filed on March 5, 2019 (Doc. 133), to whom this case was referred
pursuant to 28 U.S.C. §636(b), and noting that no objections have been filed thereto and that the
time for filing such objections under Fed. R. Civ. P. 72(b) expired March l9, 2019, hereby
ADOPTS said Report and Recommendation.

Accordingly, plaintiffs’ motions for leave to proceed in forma pauperis on appeal (Docs.
124, 126, 128, 130, 132) are DENIED.

Plaintiffs are advised as follows:

Pursuant to Fed. R. App. P. 24(a)(4), a plaintiff may file, within thirty (30) days after
service of any order, a motion with the Sixth Circuit Court of Appeals for leave to proceed as a
pauper on appeal. Callihan v. Schneider, 178 F.3d 800, 803 (6"’ Cir. 1999), overruling in part
Floyd v. United States Postal Service, 105 F.3d 274 (6‘h Cir. 1997). The plaintiffs motion must

include a copy of` the affidavit filed in the District Court and the District Court’s statement of the

reasons for denying pauper status on appeal. Id.,' see Fed. R. App. P. 24(a)(5).

The plaintii`f`is notified that il" the plaintii`i`does not file a motion within thirty (30) days
ol` receiving notice ol` the District Court`s decision as required by Fed. R. App. P. 24(21)(5), or
fails to pay the required filing fee oi`$505.00 within this same time period, the appeal will bc
dismissed for want of`prosecution. (`crlii}imr. 1?8 I"`. 3d at 804. ()nee dismissed f`or want oi`
prosecution, the appeal will not be reinstated. even if the filing fee or motion f`or pauper status is
subsequently tendered, unless the plaintiff can demonstrate that the plaintiff did not receive
notice of the District Court’s decision within the lime period prescribed f`or by l"ed. R. App. P.
24(a)(5). ld.

l'l` IS SO ORDI;".RIED.

%/ww §.('DM/

/Judge Susan J. Dilf)tt
United States District Court

